Case: 5:21-cv-00021-SL Doc #: 1-1 Filed: 01/06/21 1 of 13. PageID #: 5




                   EXHIBIT 1
Case: 5:21-cv-00021-SL Doc #: 1-1 Filed: 01/06/21 2 of 13. PageID #: 6
Case: 5:21-cv-00021-SL Doc #: 1-1 Filed: 01/06/21 3 of 13. PageID #: 7
CV-2020-11-3194          BAKER ROSS, SUSAN                                     CMCO
                   Case: 5:21-cv-00021-SL 11/17/2020
                                           Doc #: 1-111:15:27 AM
                                                           Filed: 01/06/21 4 of 13. PageID #: 8         Page 1 of 10




                                             IN THE COURT OF COMMON PLEAS
                                                  SUMMIT COUNTY, OHIO

            HANY SHEHATA                                      )
            1707 Broad Blvd.                                  )
            Cuyahoga Falls, OH 44223                          )
                                                              )
                            Plaintiff,                        )
                                                              )
                   v.                                         )
                                                              )
            ENGINEERED LAMINATES &                            )
            COATINGS, LLC                                     )
            404 North Howard St.                              )
            Akron, OH 44304                                   )
                                                              )
                            Defendant.                        )        JURY DEMAND ENDORSED HEREON

                                                         COMPLAINT

                   Plaintiff Hany Shehata (“Plaintiff”) alleges as follows for his Complaint against

            Engineered Laminates & Coatings, LLC (“Defendant”):

                   1.       Plaintiff worked for Defendant in Summit County for approximately four years

            until about June 1, 2020 when he was terminated by Defendant.

                   2.       Defendant is an Ohio Limited Liability Company.

                   3.       Plaintiff’s primary duty was the repair and maintenance of equipment.

                   4.       Plaintiff was a “blue collar” worker as opposed to a “white collar” worker. He wore

            a uniform and steel toed boots while working for Defendant.

                   5.       Plaintiff never supervised two or more full time employees while working for

            Defendant.

                   6.       While working for Defendant, Plaintiff regularly worked significantly more than

            forty hours in a workweek.




                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194           BAKER ROSS, SUSAN                                       CMCO
                    Case: 5:21-cv-00021-SL 11/17/2020
                                            Doc #: 1-111:15:27 AM
                                                            Filed: 01/06/21 5 of 13. PageID #: 9           Page 2 of 10




                    7.       Despite working over forty hours per week, Defendant did not pay Plaintiff time-

            and-a-half overtime wages for the entire time that he worked for Defendant.

                    8.       On occasion, instead of paying Plaintiff time and a half overtime wages for working

            more than 40 hours in a week, Defendant gave Plaintiff comp time to use in the future.

                    9.       Defendant paid Plaintiff on a salary basis.

                    10.      Defendant misclassified Plaintiff as exempt from overtime payment under the Fair

            Labor Standards Act.

                    11.      Defendant should have paid Plaintiff time-and-a-half overtime wages for all hours

            that he worked over forty in a workweek, because he actually was a non-exempt employee under

            the Fair Labor Standards Act.

                    12.      At the time of Plaintiff’s termination, Plaintiff was 68 years old.

                    13.      Plaintiff’s national origin is Egyptian.

                    14.      Plaintiff suffers from a physical impairment that substantially limits one or more of

            his major life activities.

                    15.      Defendant was aware of Plaintiff’ disability.

                    16.      Plaintiff has a record of a physical impairment.

                    17.      Plaintiff was qualified for his job.

                    18.      Plaintiff had never been written up, disciplined, or warned about his work

            performance by Defendant. Rather, he had an excellent work record and an excellent attendance

            record with Defendant before he became disabled.

                    19.      Defendant’s owners and employees subjected Plaintiff to a hostile work

            environment due to severe and pervasive negative comments about his Egyptian accent and age.

            For example, they would tell him to "speak English", would say "I need a translation here", claim




                                                                   2

                               Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194          BAKER ROSS, SUSAN                                       CMCO
                  Case: 5:21-cv-00021-SL 11/17/2020
                                         Doc #: 1-1 11:15:27 AM
                                                         Filed: 01/06/21 6 of 13. PageID #: 10 Page 3 of 10




            that there was a "nursing home" in Plaintiff’s office, and said that Plaintiff needed a "nurse."

            Plaintiff complained about the comments to Human Resources, but nothing changed and the

            comments continued.

                   20.      Prior to Plaintiff’s termination, Defendant hired a significantly younger employee

            (Ron Lewis) to replace Plaintiff.

                   21.      On May 11, 2020, Plaintiff complained in writing to Defendant’s owners about age

            and national origin discrimination and hostile work environment and asked to discuss reasonable

            accommodations for his disability.

                   22.      Defendant then began retaliating against Plaintiff, for example, by changing his

            working hours, taking away his paid lunch, not providing him with a new corporate credit card

            when it switched to a different credit card provider (although it provided one to Ron Lewis), and

            not permitting him to carry over his unused vacation from 2019.

                   23.      When Plaintiff went to Defendant’s office on June 1, 2020 to discuss reasonable

            accommodations with regard to his disability for his return to work on June 8, Plaintiff noticed

            that Ron Lewis had taken over his desk.

                   24.      During the June 1, 2020 meeting, Plaintiff again complained about age

            discrimination. One of Defendant’s owners (Steve Goldsword) then physically approaching

            Plaintiff (placing him in fear) and fired Plaintiff by yelling at Plaintiff to "get out of my company.”

                   25.      Defendant has more than 20 employees.

                   26.      Defendant’s revenues exceed $500,000 per year.

                   27.      Defendant is an enterprise engaging in interstate commerce.

                   28.      This Court has subject matter and personal jurisdiction over the claims raised in

            this Complaint.




                                                                  3

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194           BAKER ROSS, SUSAN                                      CMCO
                   Case: 5:21-cv-00021-SL 11/17/2020
                                          Doc #: 1-1 11:15:27 AM
                                                          Filed: 01/06/21 7 of 13. PageID #: 11 Page 4 of 10




                    29.      Venue is proper Summit County, Ohio because it is the county in which Defendant

            has its principal place of business and additionally it is where Defendant conducted activity that

            gave rise to Plaintiff’s claim for relief.

                    30.      Plaintiff consents to become a party plaintiff in this action and has attached his

            written consent hereto as Exhibit A.

                    31.      Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable

            attorney’s fees and costs if he is successful on one or more of the claims set forth herein.

                                                         COUNT I
                                                     UNPAID OVERTIME

                    32.      Plaintiff re-alleges each allegation set forth in paragraphs 1-31 above.

                    33.      Defendant is required to comply with overtime requirements set forth in the Fair

            Labor Standards Act, 29 U.S.C. Sections 201, et seq.

                    34.      Plaintiff was a non-exempt employee under the Fair Labor Standards Act.

                    35.      Defendant has violated the Fair Labor Standards Act by not paying Plaintiff time-

            and-a-half overtime pay for all hours worked over a regular forty-hour workweek.

                    36.      Defendant’s conduct with regard to not paying time-and-a-half overtime wages to

            Plaintiff was willful.

                    37.      Defendant providing comp time instead of time and a half overtime wages is

            prohibited by the Fair Labor Standards Act for the type of work performed by Plaintiff.

                    38.      Plaintiff has been damaged by Defendant’s non-payment of time-and-a-half

            overtime wages.

                    39.      Plaintiff is entitled to liquidated damages of one times unpaid overtime

            compensation pursuant to the Fair Labor Standards Act.




                                                                   4

                               Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194          BAKER ROSS, SUSAN                                       CMCO
                  Case: 5:21-cv-00021-SL 11/17/2020
                                         Doc #: 1-1 11:15:27 AM
                                                         Filed: 01/06/21 8 of 13. PageID #: 12 Page 5 of 10




                   40.      Defendant is liable for the costs and reasonable attorney’s fees of Plaintiff pursuant

            to the Fair Labor Standards Act.

                                                      COUNT II
                                             DISABILITY DISCRIMINATION

                   41.      Plaintiff re-alleges each allegation set forth in paragraphs 1-40 above.

                   42.      In violation of Ohio Revised Code Sections 4112.02 and 4112.99, Defendant

            discriminated against Plaintiff because of his disability, because of his record of being disabled, or

            because of perceived disabilities.

                   43.      Plaintiff was qualified for his job.

                   44.      Plaintiff could perform the essential functions of his job with a reasonable

            accommodation.

                   45.      Plaintiff suffered an adverse employment action when Defendant terminated his

            employment.

                   46.      Plaintiff has been damaged by Defendant’s disability discrimination.

                   47.      Defendant’s conduct is the cause of Plaintiff’s damages.

                   48.      Defendant acted with actual malice, entitling Plaintiff to punitive damages and his

            attorney’s fees and costs.

                                                       COUNT III
                                                  AGE DISCRIMINATION

                   49.      Plaintiff re-alleges each allegation set forth in paragraphs 1 to 48 above.

                   50.      Plaintiff brings this action under Ohio Revised Code Sections 4112.02(L) and

            4112.99.

                   51.      Defendant discharged Plaintiff because of his age.

                   52.      Plaintiff was qualified for his job.




                                                                  5

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194          BAKER ROSS, SUSAN                                      CMCO
                  Case: 5:21-cv-00021-SL 11/17/2020
                                         Doc #: 1-1 11:15:27 AM
                                                         Filed: 01/06/21 9 of 13. PageID #: 13 Page 6 of 10




                   53.      Plaintiff suffered an adverse employment action by being discharged by Defendant.

                   54.      The person who replaced Plaintiff is significantly younger than Plaintiff.

                   55.      Plaintiff has been damaged by Defendant’s age discrimination.

                   56.      Defendant’s conduct is the cause of Plaintiff’s damages.

                   57.      Defendant acted with actual malice, entitling Plaintiff to punitive damages and his

            attorney’s fees and costs.

                                                          COUNT IV
                                                        RETALIATION

                   58.      Plaintiff re-alleges each allegation set forth in paragraphs 1-57 above.

                   59.      Plaintiff brings this action pursuant to Ohio Revised Code Sections 4112.02 and

            4112.99.

                   60.      Plaintiff engaged in statutorily protected activity by opposing Defendant’s unlawful

            employment practices.

                   61.      Plaintiff had a reasonable, good faith belief that Defendant was engaging in

            unlawful employment practices.

                   62.      Plaintiff suffered an adverse employment action by Defendant terminating his

            employment.

                   63.      The adverse employment action that Plaintiff suffered would be materially adverse

            to a reasonable employee and would persuade a reasonable worker not to make or support a charge

            of discrimination.

                   64.      There is a causal link between Plaintiff’s protected opposition and Defendant’s

            termination of Plaintiff’s employment.

                   65.      Plaintiff has been damaged by Defendant’s retaliation.

                   66.      Defendant’s conduct is the cause of Plaintiff’s damages.



                                                                  6

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194          BAKER ROSS, SUSAN
                                         11/17/2020 11:15:27 AM                  CMCO
                  Case: 5:21-cv-00021-SL Doc   #: 1-1 Filed: 01/06/21 10 of 13. PageID #: 14Page 7 of 10




                   67.      Defendant acted with actual malice, entitling Plaintiff to punitive damages and his

            attorney’s fees and costs.

                                                      COUNT V
                                             HOSTILE WORK ENVIRONMENT

                   68.      Plaintiff re-alleges each allegation set forth in paragraphs 1 to 67 above.

                   69.      In violation of Ohio Revised Code Sections 4112.02 and 4112.99, Defendant

            discriminated against Plaintiff because of his age and national origin subjecting Plaintiff to a

            hostile work environment.

                   70.      Plaintiff is a member of one or more protected classes.

                   71.      Plaintiff was qualified for his job.

                   72.      Plaintiff suffered an adverse employment action when Defendant subjected

            Plaintiff to a hostile work environment.

                   73.      Defendant created a hostile work environment based on Plaintiff’s age and national

            origin by engaging in severe and pervasive conduct that altered the terms and conditions of

            Plaintiff’s employment.

                   74.      Plaintiff has been damaged by Defendant’s hostile work environment.

                   75.      Defendant’s conduct is the cause of Plaintiff’s damages.

                   76.      Defendant acted with actual malice, entitling Plaintiff to punitive damages and his

            attorney’s fees and costs.

                                             COUNT VI
                           NEGLIGENT TRAINING, SUPERVISION AND RETENTION

                   77.      Plaintiff re-alleges each allegation set forth in paragraphs 1-76 above.




                                                                  7

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194          BAKER ROSS, SUSAN
                                         11/17/2020 11:15:27 AM                  CMCO
                  Case: 5:21-cv-00021-SL Doc   #: 1-1 Filed: 01/06/21 11 of 13. PageID #: 15Page 8 of 10




                   78.      Defendant had a duty to use due care in training, supervising and retaining

            employees, including but not limited to Brad Baxter and Jennifer Borza, with regard to hostile

            work environment and other issues.

                   79.      Defendant breached its duty to use due care in training, supervising and retaining

            employees.

                   80.      Plaintiff has been damaged by Defendant’s failure to use due care.

                   81.      Defendant’s conduct is the cause of Plaintiff’s damages.

                                               COUNT VII
                                 FAILURE TO PRODUCE REQUESTED RECORDS

                   82.      Plaintiff re-alleges each allegation set forth in paragraphs 1-81 above.

                   83.      On October 1, 2020, a person acting on behalf of Plaintiff sent a request to

            Defendant for documents and records required to be kept and produced pursuant to Ohio Revised

            Code Section 4111.14(F)-(G).

                   84.      Defendant received the request for documents and records regarding Plaintiff that

            are required to be kept and produced pursuant to Ohio Revised Code Section 4111.14(F)-(G).

                   85.      Although Defendant has provided some records, Defendant failed to provide the

            daily time records that are required by Ohio Revised Code Section 4111.14(F)-(G) to be provided.

                   86.      Plaintiff may bring this action pursuant to Ohio Revised Code Section 4111.14(K).

                   87.      Defendant is liable for the costs and reasonable attorney’s fees of Plaintiff pursuant

            to Section 34(a) of Article II of the Ohio Constitution.

                   WHEREFORE, Plaintiff demands judgment against Defendant for his lost wages,

            reinstatement or front pay, lost fringe benefits, non-economic damages such as emotional pain,

            suffering, inconvenience, physical anguish, and loss of enjoyment of life, any other compensatory




                                                                  8

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194         BAKER ROSS, SUSAN11/17/2020 11:15:27 AM                      CMCO
                  Case: 5:21-cv-00021-SL Doc   #: 1-1 Filed: 01/06/21 12 of 13. PageID #: 16Page 9 of 10




            damages, punitive damages, liquidated damages, prejudgment interest at the statutory rate, post-

            judgment interest, attorney’s fees and costs, and all other relief to which he is entitled.

                   JURY TRIAL DEMANDED.

                                                                       Respectfully submitted,

                                                                       /s/ Stephan I. Voudris
                                                                       Stephan I. Voudris, Esq.
                                                                       Supreme Court No. 0055795
                                                                       Voudris Law LLC
                                                                       8401 Chagrin Road, Suite 8
                                                                       Chagrin Falls, OH 44023
                                                                       svoudris@voudrislaw.com
                                                                       440-543-0670
                                                                       440-543-0721 (fax)

                                                                       Counsel for Plaintiff




                                                                  9

                              Sandra Kurt, Summit County Clerk of Courts
CV-2020-11-3194        BAKER ROSS, SUSAN 11/17/2020 11:15:27 AM          CMCO
                  Case: 5:21-cv-00021-SL Doc   #: 1-1 Filed: 01/06/21 13 of 13. PageID #: 17Page 10 of 10




                            Sandra Kurt, Summit County Clerk of Courts
